DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-25 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/07/2018 and 1/18/2019 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	      The drawings submitted on 12/07/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1-25:
The primary reason for the allowance of claim 1 is the inclusion of the method steps of: B) using the optronic systems of the collaborative configuration resulting from step A3), estimating a bearing of the first optronic system, which comprises the following sub-steps: B1) by way of the acquisition device of each optronic system, acquiring, in the scene, one or more 
B2) determining two geodetic positions from among those of said optronic systems,
B3) for at least one common object:
measuring the relative angle by way of the relative angle measurement device fitted to the first optronic system, measuring the elevation of the object by way of the elevation measurement device fitted to the first optronic system, by way of the first optronic system and of the measurement devices of each other optronic system, performing additional distance and/or elevation and/or relative angle and/or approximate azimuth measurements,
B4) with the two positions and said measurements constituting observations, communication, by each other optronic system to the first optronic system, of the observations resulting from each other optronic system,
B5) on the basis of the observations resulting from the first optronic system and of the observations communicated by each other optronic system, estimating the bearing of the first optronic system using a processing unit fitted to the first optronic system, configured to solve a system of equations having at least one unknown which is the bearing of the first optronic system. It is this/these features found in the claim(s), as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this/these claim(s) allowable over the prior art.
Claims 2-25 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Segnet et al. US 2015/0075359 teaches a method for determining correction for artillery fire. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S. BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on M-F 9-5:30.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        March 9, 2021